


Exhibit 10-BBah


THIRD AMENDMENT TO
LIMITED WAIVER


THIS THIRD AMENDMENT TO LIMITED WAIVER dated as of January 27, 2014 (the
“Agreement”) is entered into among TECH DATA CORPORATION, a Florida corporation
(“Tech Data”), as collection agent (in such capacity, the “Collection Agent”),
TECH DATA FINANCE SPV, INC., a Delaware corporation, as transferor (in such
capacity, the “Transferor”), LIBERTY STREET FUNDING LLC, a Delaware limited
liability company, as a Class Conduit and as a Class Investor, CHARIOT FUNDING
LLC, a Delaware limited liability company, as successor by merger to Falcon
Asset Securitization Company LLC, as a Class Conduit and as a Class Investor,
THE BANK OF NOVA SCOTIA, a banking corporation organized and existing under the
laws of Canada, acting through its New York Agency, as a Class Agent and as a
Class Investor, JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One,
N.A.), a national banking association, as a Class Agent and as a Class Investor,
and BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association, as a
Class Investor and as Administrative Agent, under and in connection with that
certain Transfer and Administration Agreement dated as of May 19, 2000, as last
amended by Amendment No. 19 thereto, dated as of August 12, 2013 (as amended,
the “Transfer and Administration Agreement”), among the parties hereto. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Transfer and Administration Agreement.


RECITALS


WHEREAS, Tech Data, including in its capacity as the Collection Agent and the
Transferor (collectively, the “Tech Data Parties”) and the Administrative Agent,
the Class Agents, the Class Conduits and the Class Investors (collectively, the
“Waiving Parties”) entered into the Transfer and Administration Agreement;


WHEREAS, the Tech Data Parties and the Waiving Parties entered into that certain
Limited Waiver dated as of April 29, 2013, as amended by the First Amendment
thereto, dated as of July 29, 2013, and the Second Amendment thereto, dated as
of October 16, 2013 (as amended, the “Limited Waiver”), a copy of which is
attached hereto as Exhibit A; and


WHEREAS, the Tech Data Parties have requested, and the Waiving Parties have
agreed, to enter into certain amendments to the Limited Waiver, on the terms and
conditions set forth herein;


WHEREAS, the Tech Data Parties have informed the Waiving Parties that, as a
result of the Specified Financial Reporting Matters, as defined in the Limited
Waiver, Tech Data may be unable to hold its annual shareholders’ meeting
relating to fiscal year ended January 31, 2013, and has further requested, and
the Waiving Parties have agreed, to grant additional waivers with respect to
Tech Data’s failure to hold such shareholders’ meeting;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:






--------------------------------------------------------------------------------




1.    Amendment. Upon the satisfaction of the conditions set forth in Section 3,
the Limited Waiver is hereby amended as follows:


(a)    The fifth recital is hereby deleted in its entirety and replaced with the
following:


“WHEREAS, the Tech Data Parties have further informed the Waiving Parties that
Tech Data may be unable to hold an annual meeting for the fiscal year ended
January 31, 2013 (the “2013 Annual Meeting”) due to the delay in preparation of
its 2013 Financial Statements (the “Annual Meeting Matter”), as required by the
NASDAQ Stock Market (“NASDAQ”) listing requirements and Florida law;


“WHEREAS, the Tech Data Parties have requested that the Waiving Parties (i)
extend the required date of delivery for the Transferor 2013 Financial
Statements required by Section 5.1(a)(i) of the Transfer and Administration
Agreement, (ii) extend the required date of delivery for the Tech Data 2013
Financial Statements and the related certificate of Tech Data’s independent
certified public accountants required by Section 5.3(a)(i) of the Transfer and
Administration Agreement, (iii) extend the required date of delivery of the
Affected Quarterly Financial Statements required by Sections 5.1(a)(ii) and
5.3(a)(ii) of the Transfer and Administration Agreement, (iv) extend the
required date of delivery of the related Compliance Certificates required by
Sections 5.1(a)(iii) and 5.3(a)(iii) of the Transfer and Administration
Agreement, (v) agree to waive any Termination Events that would otherwise arise
under Sections 7.1(c) or 7.1(d) of the Transfer and Administration Agreement as
a result of any non-compliance with Section 5.1(a)(i), 5.1(a)(ii), 5.1(a)(iii),
5.3(a)(i), 5.3(a)(ii) or 5.3(a)(iii) related to the late delivery of the 2013
Financial Statements, the potential late delivery of the Affected Quarterly
Financial Statements and the late delivery and potential late delivery of the
related Compliance Certificates, and (vi) agree to waive any Termination Events
that would otherwise arise under Sections 7.1(b), 7.1(c) or 7.1(e) of the
Transfer and Administration Agreement as a result of any breach of the
representation and warranty made pursuant to Section 3.1(r)(vi) or any
non-compliance with Section 5.1(c), 5.2(i)(ii) or 5.3(c) due to the Annual
Meeting Matter;”


(b)    Section 1(a) of the Limited Waiver is hereby amended and restated in its
entirety to read as follows:


“waive, to the extent resulting from the Specified Financial Reporting Matters
or the Annual Meeting Matter: (i) compliance with Sections 5.1(a)(i),
5.1(a)(ii), 5.1(a)(iii), 5.3(a)(i), 5.3(a)(ii) and 5.3(a)(iii) of the Transfer
and Administration Agreement, as applicable, with respect to the 2013 Financial
Statements, the Affected Quarterly Financial Statements and the related
Compliance Certificates and (ii) any Termination Events that would otherwise
arise under Sections 7.1(c) or 7.1(d) of the Transfer and Administration
Agreement with respect to the 2013 Financial Statements, the Affected Quarterly
Financial Statements or the Compliance Certificates as a result of any breach of
or non-compliance with Sections 3.1(r)(vi), 5.1(a)(i), 5.1(a)(ii), 5.1(a)(iii),
5.3(a)(i), 5.3(a)(ii) and 5.3(a)(iii), (iii) compliance with Sections 5.1(c),
5.2(i)(ii) and 5.3(c) of the Transfer and Administration Agreement with respect
to the 2013 Annual Meeting, and (iv) any Termination Events that would arise
under Sections 7.1(b), 7.1(c) or 7.1(e) of the Transfer and Administration
Agreement with respect to the Annual Meeting Matter as a result of any breach of
or non-compliance with Sections 3.1(r)(vi), 5.1(c), 5.2(i)(ii) or 5.3(c);
provided that it is understood and agreed that (x) failure of the Tech Data
Parties to deliver restated Prior Financial Statements and 2013 Financial

2



--------------------------------------------------------------------------------




Statements on or before February 28, 2014 (which, in the case of Tech Data, may
be provided as part of Tech Data’s Annual Report on Form 10-K for fiscal year
ended January 31, 2013) showing results for consolidated net income that are
substantially consistent (within $20,000,000, and excluding the effect of
recognizing up to $42,000,000 of additional tax contingencies in the 2013
Financial Statements) with the estimates of consolidated net income reductions
included in Part IV of the SEC Filing and (y) failure of Tech Data to obtain an
applicable exception from NASDAQ on or before March 27, 2014 with respect to the
Annual Meeting Matter or if NASDAQ takes any action or fails to take any action
in connection with the Annual Meeting Matter that could reasonably be likely to
result in the delisting of Tech Data from NASDAQ or actually results in the
delisting of Tech Data from NASDAQ, shall in each case constitute an immediate
Termination Event, except as may be further amended upon mutual agreement
between the Tech Data Parties and the Waiving Parties;”


(c)    Section 1(b) of the Limited Waiver is hereby amended and restated in its
entirety to read as follows:


“waive, to the extent resulting from the Specified Financial Reporting Matters
or the Annual Meeting Matter: (i) all breaches of certifications,
representations and warranties made under the Transfer and Administration
Agreement, past amendments to the Transfer and Administration Agreement or other
Transaction Documents (or any document delivered in connection therewith),
including, for the avoidance of doubt, any certifications, representations and
warranties made in the event of any Transfer under the Transfer and
Administration Agreement prior to February 28, 2014, but excluding any breach of
Section 3.1(a) of the Transfer and Administration Agreement to the extent that
non-compliance with respect to the Annual Meeting Matter results in a material
adverse effect to any Tech Data Party, (ii) all Termination Events or Potential
Termination Events caused by violations, if any, of Section 3.1(r)(vi), 5.1(a),
5.1(c), 5.1(e), 5.1(m), 5.2(i)(ii), 5.3(a), 5.3(c) or 5.3(e) of the Transfer and
Administration Agreement, (iii) the failure to satisfy any conditions precedent
in connection with any past amendments to the Transfer and Administration
Agreement, (iv) any Termination Events that would otherwise arise or have arisen
under Section 7.1(a), 7.1(b), 7.1(c), 7.1(d) or 7.1(e) of the Transfer and
Administration Agreement as a result of non-compliance with any of the items
listed in subclauses (i), (ii) or (iii) immediately above, (v) until the earlier
of (1) February 15, 2014, in the case of Material Debt Agreements, (2) February
28, 2014, in the case of other Indebtedness and (3) the date of acceleration of
any such Indebtedness or enforcement of a lien securing such Indebtedness, any
Termination Event that would arise or have arisen under Section 7.1(f) of the
Transfer and Administration Agreement as a result of any default under any
Indebtedness that would have permitted or, would permit the holders of such
Indebtedness to declare such Indebtedness due prior to its stated maturity, as a
result of (A) breaches of information accuracy or compliance obligations,
covenants, conditions precedent, certifications, representations or warranties
relating to the Specified Financial Reporting Matters or the Annual Meeting
Matter or (B) any failure to file with the SEC or deliver to holders of any
Indebtedness the 2013 Financial Statements, the Affected Quarterly Financial
Statements (including any related certificates of independent public accountants
or compliance certificates) or any other document required to be delivered in
connection therewith, as and when required by the terms of such Indebtedness
resulting from the Specified Financial Reporting Matters, and (vi) any
Termination Event that would or may have arisen under Section 7.1(j) of the
Transfer and Administration Agreement as a result of materially

3



--------------------------------------------------------------------------------




affecting Tech Data’s ability to perform any of its waived obligations set forth
above; provided that it is understood and agreed that (x) failure of the Tech
Data Parties to deliver restated Prior Financial Statements and 2013 Financial
Statements on or before February 28, 2014 (which, in the case of Tech Data, may
be provided as part of Tech Data’s Annual Report on Form 10-K for fiscal year
ended January 31, 2013) showing results for consolidated net income that are
substantially consistent (within $20,000,000, and excluding the effect of
recognizing up to $42,000,000 of additional tax contingencies in the 2013
Financial Statements) with the estimates of consolidated net income reductions
included in Part IV of the SEC Filing and (y) failure of Tech Data to obtain an
applicable exception from NASDAQ on or before March 27, 2014 with respect to the
Annual Meeting Matter or if NASDAQ takes any action or fails to take any action
in connection with the Annual Meeting Matter that could reasonably be likely to
result in the delisting of Tech Data from NASDAQ or actually results in the
delisting of Tech Data from NASDAQ, shall in each case constitute an immediate
Termination Event, except as may be further amended upon mutual agreement
between the Tech Data Parties and the Waiving Parties;”


2.    Consent to Third Amendment to Waiver for Transaction Documents. The
Waiving Parties hereby consent, pursuant to Section 5.2(h) of the Transfer and
Administration Agreement, to the entry by the Tech Data Parties into a third
amendment to the limited waiver with respect to the Purchase Agreement, the
Credit Agreement and the Promissory Note, which shall be substantially in the
form attached hereto as Exhibit B (the “Third Amendment to the Transaction
Documents Waiver”).


4.    Conditions Precedent. This Agreement shall be effective upon the
satisfaction of each of the following conditions:


(a)    the Administrative Agent shall have received counterparts of this
Agreement duly executed by the Tech Data Parties and the Waiving Parties; and


(b)    the Administrative Agent shall have received counterparts of the Third
Amendment to the Transaction Documents Waiver duly executed by the Tech Data
Parties.


5.    Miscellaneous.


(a)    The Transfer and Administration Agreement, and the obligations of the
Tech Data Parties thereunder and under the other Transaction Documents, are
hereby ratified and confirmed and shall remain in full force and effect
according to their terms.


(b)    Both immediately before and after giving effect to this Agreement, each
Tech Data Party represents and warrants to the Waiving Parties that, to its
knowledge: (i) the Specified Financial Reporting Matters, as defined in the
Limited Waiver, as amended hereby, will not affect the value or collectability
of the Receivables; (ii) the failure to hold the 2013 Annual Meeting will not,
and is not reasonably expected to, result in any material adverse effect to any
Tech Data Party, (iii) except as provided in clause (iv) below, any Receivables
that, as a result of the Specified Financial Reporting Matters, may be the
subject of restatement or with respect to which Section 5.1(e) or 5.3(e) may
have been violated, were not Eligible Receivables during any time period
affected by the foregoing; (iv) to the extent any Receivables affected by the
correction of previously unadjusted differences as part of the restatement
constituted Eligible Receivables during any relevant period, such Receivables
have been collected or do not currently constitute Eligible Receivables; and (v)
to the extent any of the matters waived in the Limited Waiver, as amended hereby
(collectively, the “Waived Matters”),

4



--------------------------------------------------------------------------------




would or would reasonably be expected to result in any default, acceleration or
similar event under any other Indebtedness of the Tech Data Parties, such Waived
Matters have been waived as of the date hereof by the parties entitled to waive
the same, or will be waived by the parties entitled to waive the same on or
before the earlier of (y) February 15, 2014, in the case of Material Debt
Agreements (as defined below) or (z) February 28, 2014 in the case of any
agreement or instrument governing Indebtedness of the Tech Data Parties (other
than Material Debt Agreements).


The following agreements, as the same may be amended as of the date hereof,
shall constitute the “Material Debt Agreements”: (i) the Fourth Amended and
Restated Participation Agreement, dated as of June 27, 2013, among the Tech
Data, as lessee, SunTrust Bank, as lessor, SunTrust Equity Funding, LLC, as
agent, and the Lenders party thereto from time to time, (ii) the Fourth Amended
and Restated Lease Agreement, dated as of June 27, 2013, between SunTrust Bank,
as lessor and the Tech Data, as lessee, (iii) the Credit Agreement, dated as of
September 27, 2011, among Tech Data, the Lenders party thereto, the Guarantors
party thereto and Bank of America, N.A., as Administrative Agent, (iv) ISDA 2002
Master Agreement and the related Schedule thereto, each dated as of August 30,
2010 among Bank of America, N.A., Tech Data and the affiliates of Tech Data
listed in Exhibit A to the Schedule thereto, (v) the ISDA Master Agreement and
related Schedule thereto, each dated as of April 30, 2003 between Citibank, N.A.
and Tech Data Global Finance L.P. and (vi) the ISDA 2002 Master Agreement and
related Schedule thereto, each dated as of December 14, 2011 among JPMorgan
Chase Bank, N.A. and Tech Data Europe GMBH and the affiliates listed in Exhibit
A to the Schedule thereto.


(c)    The amendments and waivers herein do not modify or affect the Tech Data
Parties’ obligations to comply fully with (i) the terms of the Transfer and
Administration Agreement (including, without limitation, Sections 3.1, 3.2, 3.3,
3.4, 5.1, 5.2, 5.3 and 7.1) for any future periods with respect to the Waived
Matters, or any other duty, term, condition or covenant contained in the
Transfer and Administration Agreement or any other Transaction Document, except
as expressly set forth herein, (ii) the terms of Section 5.5 for any past period
(including the periods covered by the Prior Financial Statements and the 2013
Financial Statements, each as defined in the Limited Waiver, as amended hereby)
or any subsequent period, or (iii) the obligations of any Tech Data Party to
comply with the terms of any other Indebtedness, it being understood that no
Termination Event under Section 7.1(f) is being waived hereunder, except to the
extent the amendments set forth herein modify the waivers granted under Section
1(b)(v) of the Limited Waiver. Except as expressly set forth herein, nothing
contained in this Agreement shall be deemed to constitute a waiver of any other
rights or remedies the Administrative Agent or any other Waiving Party may have
under the Transfer and Administration Agreement or any other Transaction
Document or under applicable law.


(d)    The Transferor represents and warrants to the Waiving Parties that (i)
except with respect to the Waived Matters, the representations and warranties of
the Transferor set forth in Section 3.1 of the Transfer and Administration
Agreement and in each other Transaction Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date, in which case they were true and
correct as of such earlier date and (ii) except with respect to the Waived
Matters, no event has occurred and is continuing which constitutes a Termination
Event or a Potential Termination Event.


(e)    The Collection Agent represents and warrants to the Waiving Parties that
(i) except with respect to the Waived Matters, the representations and
warranties of the Collection Agent set forth in Section 3.3 of the Transfer and
Administration Agreement and in each other Transaction

5



--------------------------------------------------------------------------------




Document are true and correct in all material respects as of the date hereof
with the same effect as if made on and as of the date hereof, except to the
extent such representations and warranties expressly relate solely to an earlier
date, in which case they were true and correct as of such earlier date and (ii)
except with respect to the Waived Matters, no event has occurred and is
continuing which constitutes a Termination Event or a Potential Termination
Event.


(f)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.


(g)    The headings of this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning thereof.


(h)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]




    

6



--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.




TECH DATA FINANCE SPV, INC.,
as Transferor


By: /s/ CHARLES V. DANNEWITZ     
Name: Charles V. Dannewitz
Title: Senior Vice President & Treasurer


TECH DATA CORPORATION,
as Collection Agent


By: /s/ CHARLES V. DANNEWITZ     
Name: Charles V. Dannewitz
Title: Senior Vice President & Treasurer

TECH DATA CORPORATION
THIRD AMENDMENT TO LIMITED WAIVER





--------------------------------------------------------------------------------

 

LIBERTY STREET FUNDING LLC


By: /s/ JOHN L. FRIDLINGTON         
Name: John L. Fridlington
Title: Vice President






THE BANK OF NOVA SCOTIA, as Liberty
Agent and as a Liberty Bank Investor


By:      /s/ Diane Emanuel                    
Name: Diane Emanuel
    Title: Managing Director

TECH DATA CORPORATION
THIRD AMENDMENT TO LIMITED WAIVER





--------------------------------------------------------------------------------

 

CHARIOT FUNDING LLC


By:    JPMorgan Chase Bank, N.A., its attorney-in-fact


By:      /s/ JOHN KUHNS                    
Name: John Kuhns
    Title: Executive Director






JPMORGAN CHASE BANK, N.A, as Falcon Agent
and as a Falcon Bank Investor




By:      /s/ JOHN KUHNS                    
    Name: John Kuhns
    Title: Executive Director

TECH DATA CORPORATION
THIRD AMENDMENT TO LIMITED WAIVER





--------------------------------------------------------------------------------

 

BANK OF AMERICA, NATIONAL ASSOCIATION, as
Administrative Agent and as a SUSI Issuer Bank Investor


By:     /s/ STEVEN MAYSONET        
    Name: Steven Maysonet
    Title: Vice President





TECH DATA CORPORATION
THIRD AMENDMENT TO LIMITED WAIVER





--------------------------------------------------------------------------------




EXHIBIT A

11



--------------------------------------------------------------------------------




EXHIBIT B

























































































12



--------------------------------------------------------------------------------








THIRD AMENDMENT TO
LIMITED WAIVER


THIS THIRD AMENDMENT TO LIMITED WAIVER dated as of January 27, 2014 (the
“Agreement”) is entered into between TECH DATA CORPORATION, a Florida
corporation (“Tech Data”), and TECH DATA FINANCE SPV, INC., a Delaware
corporation (the “SPV”), in connection with (i) that certain Receivables
Purchase and Servicing Agreement dated as of May 19, 2000 between Tech Data, as
seller, and the SPV, as purchaser (the “Purchase Agreement”), (ii) that certain
Credit Agreement dated as of May 19, 2000 between Tech Data, as borrower, and
the SPV, as lender (the “Receivables Credit Agreement”) and (iii) that certain
Promissory Note dated as of May 19, 2000 by Tech Data, as borrower, in favor of
the SPV, as lender (the “Promissory Note” and, together with the Purchase
Agreement and the Receivables Credit Agreement, the “Transaction Documents”).
All capitalized terms used herein and not otherwise defined herein shall have
the meanings given to such terms in the Purchase Agreement or the Receivables
Credit Agreement, as applicable.


RECITALS


WHEREAS, Tech Data and the SPV entered into the Transaction Documents;


WHEREAS, Tech Data and the SPV entered into that certain Limited Waiver dated as
of April 29, 2013, as amended by the First Amendment thereto, dated as of July
29, 2013, and the Second Amendment thereto, dated as of October 16, 2013 (as
amended, the “Limited Waiver”), a copy of which is attached hereto as Exhibit A;
and


WHEREAS, concurrent with the entry into this Agreement, a Third Amendment to the
Limited Waiver dated as of April 29, 2013, as amended by the First Amendment
thereto, dated as of July 29, 2013, and the Second Amendment thereto, dated as
of October 16, 2013, relating to the Transfer and Administration Agreement dated
May 19, 2000, as last amended by Amendment No. 19 thereto, dated as of August
12, 2013 (the “TAA”), will be entered into among Tech Data, the SPV and the
Waiving Parties (as defined therein) (the “Third Amendment to the TAA Waiver”);


WHEREAS, the Waiving Parties have consented in the Third Amendment to the TAA
Waiver, as required by Section 5.2(h) of the TAA, to the entry into this
Agreement; and


WHEREAS, Tech Data has requested, and the SPV has agreed, to certain amendments
to the Limited Waiver, as more specifically set forth herein;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendment. Upon the satisfaction of the conditions set forth in Section 2,
the Limited Waiver is hereby amended as follows:


(a)    The following recital is added to the Limited Waiver after the fifth
recital:



13



--------------------------------------------------------------------------------




“WHEREAS, Tech Data has further informed the SPV that it may be unable to hold
an annual meeting for the fiscal year ended January 31, 2013 (the “2013 Annual
Meeting”) due to the delay in preparation of its 2013 Financial Statements (the
“Annual Meeting Matter”), as required by the NASDAQ Stock Market (“NASDAQ”)
listing requirements and Florida law;”
(b)    Section 1(a) of the Limited Waiver is hereby amended and restated in its
entirety to read as follows:


“waive, to the extent resulting from the Specified Financial Matters or the
Annual Meeting Matter: (i) all breaches of certifications, representations and
warranties made under any of the Transaction Documents, or any document
delivered in connection therewith, including, for the avoidance of doubt, any
certifications, representations and warranties to be made under any of the
Transaction Documents prior to February 28, 2014, (ii) all Termination Events
caused by violations, if any, of Section 4.3(a), 4.3(d), 4.3(f) or 4.3(h) of the
Purchase Agreement, (iii) all defaults caused by violations, if any, of Section
7(a), 7(c) or 7(f) of the Receivables Credit Agreement, (iv) the failure to
satisfy the conditions precedent set forth in Sections 9(a), 9(b) and 9(c) of
the Receivables Credit Agreement regarding the provision of Advances by the SPV,
(v) any Termination Events that would arise or have arisen under Section 6.2(b),
6.2(c), 6.2(d) or 6.2(f) of the Purchase Agreement as a result of non-compliance
with any of the items listed in subclauses (i) or (ii) immediately above, and
(vi) any default that would arise or have arisen under Section 10(b), 10(c) or
10(d) of the Receivables Credit Agreement as a result of non-compliance with any
of the items listed in subclauses (i), (iii) or (iv) immediately above; provided
that it is understood and agreed that (x) failure of Tech Data to deliver
restated Prior Financial Statements and 2013 Financial Statements on or before
February 28, 2014 (which may be provided as part of Tech Data’s Annual Report on
Form 10-K for fiscal year ended January 31, 2013) showing results for
consolidated net income that are substantially consistent (within $20,000,000,
and excluding the effect of recognizing up to $42,000,000 of additional tax
contingencies in the 2013 Financial Statements) with the estimates of
consolidated net income reductions included in Part IV of the SEC Filing and (y)
failure of Tech Data to obtain an applicable exception from NASDAQ on or before
March 27, 2014 with respect to the Annual Meeting Matter or if NASDAQ takes any
action or fails to take any action in connection with the Annual Meeting Matter
that could reasonably be likely to result in the delisting of Tech Data from
NASDAQ or actually results in the delisting of Tech Data from NASDAQ, shall in
each case constitute an immediate Termination Event under the Purchase Agreement
and default under the Receivables Credit Agreement, except as may be further
amended upon mutual agreement between Tech Data and the SPV;”


2.    Conditions Precedent.    This Agreement shall be effective upon the
satisfaction of each of the following conditions:


(a)    the SPV shall have received counterparts of this Agreement duly executed
by Tech Data and the SPV; and


(b)    the Third Amendment to the TAA Waiver shall have become effective in
accordance with its terms.



14



--------------------------------------------------------------------------------




3.    Miscellaneous.


(a)    The Transaction Documents, and the obligations of Tech Data thereunder,
are hereby ratified and confirmed and shall remain in full force and effect
according to their terms.


(b)    Except as expressly provided herein, the above amendments and waivers do
not modify or affect (i) Tech Data’s obligations to comply fully with the terms
of the Transaction Documents for any future periods or any other duty, term,
condition or covenant contained in the Transaction Documents or (ii) the
obligation of Tech Data to comply with the terms of any other Indebtedness.
Except as expressly set forth herein, nothing contained in this Agreement shall
be deemed to constitute a waiver of any other rights or remedies the SPV may
have under the Transaction Documents or under applicable law


(c)    Tech Data represents and warrants to the SPV that (i) except with respect
to the matters waived in the Limited Waiver, as amended hereby (collectively,
the “Waived Matters”), the representations and warranties of Tech Data set forth
in Section 4.1 of the Purchase Agreement and Section 8 of the Receivables Credit
Agreement are true and correct in all material respects as of the date hereof
with the same effect as if made on and as of the date hereof, except to the
extent such representations and warranties expressly relate solely to an earlier
date, in which case they were true and correct as of such earlier date and (ii)
except with respect to the Waived Matters, no event has occurred and is
continuing which constitutes a Termination Event under the Purchase Agreement or
a default under the Receivables Credit Agreement.


(d)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.


(e)    The headings of this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning thereof.


(f)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.    




[remainder of page intentionally left blank]

15



--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.




TECH DATA CORPORATION




By:/s/ CHARLES V. DANNEWITZ             
Name: Charles V. Dannewitz
Title: Senior Vice President & Treasurer





TECH DATA CORPORATION
THIRD AMENDMENT TO LIMITED WAIVER
TO TRANSACTION DOCUMENTS





--------------------------------------------------------------------------------

 

TECH DATA FINANCE SPV, INC.




By: /s/ CHARLES V. DANNEWITZ        
Name: Charles V. Dannewitz
Title: Senior Vice President & Treasurer










 





TECH DATA CORPORATION
THIRD AMENDMENT TO LIMITED WAIVER
TO TRANSACTION DOCUMENTS





--------------------------------------------------------------------------------

 

EXHIBIT A













18